DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Allowabilty Withdrawn
3.	The indicated allowability of claim 29 is withdrawn in view of the newly discovered reference(s) Henriott et al (US 6,133,528).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph et al (US 3,337,689; hereinafter Rudolph) in view of the Applicant admitted prior art (Figures 1a and 1b; hereinafter AAPA) and Henriott et al (US 6,133,528).

Regarding claim 31, Rudolph a one-piece disc insulator (20) that separates one portion of a service cable from a second portion thereof interiorly of a weatherhead (see figure 1), said disc insulator (20) being insertable into the interior of, and being separable from, the weatherhead (see figure 1), said disc insulator having (a) a periphery, (b) a central area; but Rudolph lacks  a plurality of knockouts defining (i) at least one open area in said central area through which a portion of the service may pass.  The Applicant admitted Prior art (AAPA) teaches a one-piece insulator having a plurality of knockouts (see figures 1a and 1b) defining at least one open area in said central area through which .

30 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph et al (US 3,337,689; hereinafter Rudolph) in view of Henriott et al (US 6,133,528).
Regarding claim 30, Rudolph discloses a disc insulator (20) for use in a weatherhead having a collar (18) attached to a service cable conduit (i) to provide support for a weather cap (see figure 1) and (ii) to provide support for a removable one-piece disc insulator with plural open spaces (see figure 1) through which the service cable passes (see figure 1); but Rudolph lacks the improvement wherein each of said plural open spaces extends to the upper periphery of the disc insulator so that the service cable may pass through said open spaces without the necessity for passing the end of said portion through said open spaces. Henriott teaches a removable one-piece insulator (20) with a plural open spaces (29) extending to the upper periphery of the insulator so that a service cable may pass through said open spaces without the necessity for passing the end of said portion through said open spaces (see figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Rudolph’s removable one-piece insulator with each of the plural open spaces extending to the upper periphery of the disc insulator so that the service cable may pass through said open spaces without the necessity for passing the end of said portion through said open spaces as taught by Henriott to improve the routing of cables.

Allowable Subject Matter
6. 	Claims 21-28 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 21-28 are:

Regarding claim 28, the prior art does not teach or fairly suggest in combination with the other claimed limitations a method of inserting a disc insulator into an installed weatherhead attached to a service conduit,c. providing a disc insulator having: a generally planer surface; a ring wall upwardly extending from said surface over at least the bottom half of the periphery of said surface, said ring wall having a radially outwardly extending lip adapted for support by the weatherhead; service supports extending upwardly from said surface including (i) plural spaced-apart longitudinal dividers connected to each other and said ring wall; (il) at least one service support ridge connecting said dividers to each other and said dividers to said ring wall, said surface having plural frangible areas between said dividers and between said dividers and said ring wall, the selective removal 
These limitations are found in claims 21-28, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson (US 4,876,414) and Dann (US 2,148,059) disclose a service entrance head. Sprenger et al (US 8,963,010) and Hebert (US 2009/0242230) disclose an insulator with a passageway from said periphery in an upper portion of said disc insulator to said open area.

8. 	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


February 5, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848